Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/06/2020 was filed is made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
2.	Claims 1-16 are allowed.  
            The following is an examiner's statement of reasons for allowance: none of the closest prior art of record Rapoport et al (U.S. Patent 8263948) and Cheong et al (U.S. Patent 7006993) failed to teach or fairly suggest, applying the identifier on an object that is to be authenticated; making a first digital image of the identifier  applied to the object; deriving a first digital key from the first digital image; storing the first digital key in a database containing a plurality of first digital keys; subsequently, making a second digital image of the identifier applied to the object; deriving a second digital key from the second image; and comparing the second digital key with the first digital keys stored in the database in order to detect a match, and in response to detecting a match, identifying the object as being authentic; wherein, for the identifier that is applied to an object  use is made of same-diameter microbeads distributed in a random manner on the surface of the object, the microbeads being embedded in a layer of binder sprayed onto the surface of the object; and characterized in that wherein the derivation of the first digital key from the first image comprises the following steps: applying an elliptical regression to a 
3.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."       

Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (7845570), (7067824), (6850252), (6786954) and (6530527).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
03/13/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669